Citation Nr: 0840632	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-38 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a temporary total evaluation for convalescence 
purposes under 38 C.F.R. § 4.30 due to surgery performed on 
May 20, 2005, for urethral stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active military service from January 1956 to 
October 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In his December 2006 substantive appeal, the veteran 
requested a personal hearing at a local VA office before a 
Member of the Board.  In July 2008, the appellant was sent a 
letter notifying him that he was scheduled to appear for a 
Board hearing in September 2008.  He did not report for this 
hearing and has provided no explanation for his failure to 
report.  His hearing request, therefore, is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).


FINDING OF FACT

The May 20, 2005, laser urethrotomy did not result in severe 
postoperative residuals or otherwise necessitate 
convalescence for one month or more.


CONCLUSION OF LAW

The criteria for a temporary total evaluation based on 
convalescence necessitated by surgical treatment for service-
connected urethral stricture have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.30 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received proper notification 
in October 2006.  The RO's October 2006 notice letter advised 
the veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

The Board acknowledges that the October 2006 letter was sent 
subsequent to the initial unfavorable agency decision in July 
2005.  However, the Board finds that any timing defect with 
regard to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a November 2006 statement of the case was 
provided to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a statement of 
the case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the Milwaukee 
VA Medical Center (VAMC) have also been obtained.  The 
appellant has not identified any additional records that 
should be obtained prior to a Board decision.  Therefore, 
VA's duty to further assist the veteran in locating 
additional records has been satisfied.  The veteran was 
afforded a VA examination in June 2005.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran contends he is entitled to a temporary total 
evaluation for convalescence following surgical treatment of 
his service-connected urethral stricture.  Initially, the 
Board observes that service connection has been in effect 
since June 1981 and that he has had numerous surgical 
treatments for this disability.  The current appeal arises 
from the denial of a temporary total evaluation for 
convalescence following a May 20, 2005, laser urethrotomy.  

Under VA regulation, a total disability evaluation (100 
percent rating) will be assigned if treatment of a service-
connected disability resulted in surgery necessitating: (1) 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a)(1), (2), (3) (2008).  Extensions of one, two or 
three months beyond the initial three months may be granted 
under paragraph (a)(1), (2) or (3) of this section.  38 
C.F.R. § 4.30(b)(1).  Extensions of one or more months up to 
six months beyond the initial six months period may be 
granted under paragraph (a)(2) or (3) of this section upon 
approval of the Veterans Service Center Manager.  38 C.F.R. § 
4.30(b)(1).

In Felden v. West, 11 Vet. App. 427, 430 (1998), the United 
States Court of Veterans Appeals (Court), citing Dorland's 
Illustrated Medical Dictionary 374 (28th ed. 1994), defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  The Court 
also defined recovery as "the act of regaining or returning 
toward a normal or healthy state."  Id., citing Webster's 
Medical Desk Dictionary 606 (1986).  In other words, the 
purpose of a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.30 is to aid the veteran during the immediate post-
surgical period when he or she may have incompletely healed 
wounds or may be wheelchair-bound, or when there may be 
similar circumstances indicative of transient incapacitation 
associated with recuperation from the immediate effects of an 
operation.  The Court has also held that notations in the 
medical record as to the veteran's incapacity to work after 
surgery must be taken into account in the evaluation of a 
claim brought under the provisions of 38 C.F.R. § 4.30.  See 
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden at 
430.

As noted above, the veteran underwent laser urethrotomy for 
his service-connected urethral stricture on May 20, 2005.  
This procedure was performed at the Milwaukee VAMC, and was 
noted to be without post-operative complications.  The 
veteran was discharged from the hospital the same day.  A May 
23, 2005, post-anesthetic note indicates the veteran's 
surgery was routine and uneventful, and no pain medications 
were required during recovery.  The veteran was instructed to 
follow-up with the urology clinic in three to four months.  
The Board observes treatment records do not indicate the 
veteran sought further treatment for his urethral stricture, 
or any post-surgical residuals, until an August 23, 2005, 
follow-up visit with the urology clinic.

Finally, the Board observes the veteran was provided a VA 
examination in June 2005 to determine whether the May 20, 
2005, laser urethrotomy required at least 30 days of 
convalescence.  After reviewing the claims file, the VA 
examiner opined that 30 days of convalescence was not 
required following the veteran's surgical procedure.  The VA 
examiner noted that the usual recovery time following laser 
urethrotomy is one to two days.  

Based on the foregoing, the Board finds that the veteran does 
not meet the criteria for a temporary total evaluation under 
38 C.F.R. § 4.30, as the veteran's surgery for service-
connected urethral stricture did not necessitate at least one 
month of convalescence.  As noted above, the veteran was 
discharged the same day as his surgery without complication 
or complaint, and a VA examiner opined that 30 days of 
convalescence was not required in the instant case.  
Furthermore, the record does not reflect that the veteran had 
severe postoperative residuals.  On the contrary, the VA 
examiner further noted that the record contains no indication 
the veteran has presented with any complaints following his 
May 20, 2005, surgery.  Likewise, there is no indication that 
the veteran's treatment resulted in immobilization by cast of 
any one major joint or more.  Accordingly, a temporary total 
evaluation under 38 C.F.R. § 4.30 is not warranted.  

The Board acknowledges that the veteran himself has claimed 
his May 20, 2005, surgery required at least 30 days of 
convalescence.  Specifically, the veteran stated on his 
December 2006 Substantive Appeal that he has been undergoing 
continuous treatment for his service-connected condition 
since the May 20, 2005, surgery.  However, the Board notes 
that as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
veteran's lay assertions that his surgery required at least 
30 days of convalescence cannot constitute evidence upon 
which to grant the veteran's claim.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a temporary total 
evaluation, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

A temporary total evaluation for convalescence purposes 
following the veteran's May 20, 2005, surgery for his 
service-connected urethral stricture is denied.  




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


